— Appeal from an order of the Court of Claims, entered December 30, 1977, which denied a motion to dismiss the claim. On September 1, 1976 claimant John S. Gruttadaurio, then a patient at the Wassaic State School, was accused of knowingly and intentionally engaging in deviate sexual intercourse by use of force. The police took him into custody on that date, and by an order of commitment signed by the Judge of the Town of Amenia Justice Court, claimant was held for further action in the local Justice Court. On September 30,1976 the *683Dutchess County Grand Jury indicted claimant, charging him with sodomy in the first degree in violation of section 130.50 of the Penal Law. Claimant was arraigned and remanded to the Dutchess County Jail for psychiatric evaluation. Following a competency hearing before the County Court of Dutchess County, he was committed to the custody of the Commissioner of Mental Health. The claim in this action seeks to hold the State liable in punitive damages based upon the contention that the staff at the Wassaic State School negligently allowed claimant to commit a sexual crime. We do not reach the question of whether punitive damages can be recovered against the State since the claim does not allege any facts which could properly predicate a recovery of punitive damages (see Alaxanian v City of Troy, 69 AD2d 937). The order appealed from should be reversed and the claim dismissed. Order reversed, on the law, and claim dismissed, without costs. Mahoney, P. J., Greenblott, Kane, Main and Mikoll, JJ., concur.